Citation Nr: 1445658	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by muscle pain including as due to an undiagnosed illness.
 
2.  Entitlement to service connection for a chronic disability manifested by joint pain including as due to an undiagnosed illness.
 
3.  Entitlement to service connection for a chronic fatigue syndrome including as due to an undiagnosed illness.
 
4.  Entitlement to an initial compensable rating prior to January 14, 2011, and in excess of 30 percent thereafter, for allergic rhinitis.
 
5.  Entitlement to an initial compensable rating for migraine headaches.
 
6.  Entitlement to an initial compensable rating for scarring alopecia.

7.  Entitlement to an initial compensable rating for scoliosis.
 
8.  Entitlement to an initial compensable rating for esophageal stricture, nausea, non-ulcer dyspepsia, gastroesophageal reflux disease (GERD), constipation, and a hiatal hernia.
 
9.  Entitlement to an initial rating in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty April 1989 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2010, and October 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2014, the Veteran testified before the Board at a hearing held at the VA Central Office.


The issues of entitlement to an increased rating for esophageal stricture, nausea, non-ulcer dyspepsia, gastroesophageal reflux disease (GERD), constipation, and a hiatal hernia, headaches, and asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her May 2014 hearing, the Veteran requested that her appeal with regard to the issues of entitlement to increased ratings for scarring alopecia, rhinitis and sinusitis, and scoliosis be withdrawn.

2.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

3.  The Veteran does not exhibit a disability, described as chronic fatigue syndrome, joint pain, and muscle pain, that had its clinical onset or is otherwise related to active duty.  She does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for scarring alopecia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for rhinitis and sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for scoliosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  A disability described as muscle pain was not caused or aggravated by the Veteran's service, and was not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2013).

5.  A disability described as joint pain was not caused or aggravated by the Veteran's service, and was not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2013).

6.  Chronic fatigue syndrome was not caused or aggravated by the Veteran's service, and was not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In November 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting her appeals as to the issues of entitlement to an increased ratings scarring alopecia, rhinitis and sinusitis, and scoliosis, as identified in the October 2010 statement of the case. 

At his May 2014 hearing, the Veteran stated that she no longer wished to pursue those claims.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating her intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn her appeals as to the issues of entitlement to increased ratings for scarring alopecia, rhinitis and sinusitis, and scoliosis, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to increased ratings for scarring alopecia, rhinitis and sinusitis, and scoliosis are dismissed.


I.  VA's Duties to Notify and Assist

With regard to the Veteran's claims for service connection, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

 In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 and June 2010 letter, sent prior to the initial August 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate her service-connection claim, notice pertaining to the regulations regarding disabilities as due to an undiagnosed illness, as well as her and VA's respective responsibilities in obtaining such evidence and information, as well as the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Veteran submitted records dated from 2012-2014 from the Jacksonville, Florida, Naval Hospital, where she receives her medical treatment.  Additionally, she was afforded a VA examination in May 2010 in order to adjudicate her service connection claims, and that examination includes adequate examination of the Veteran and reasoned medical opinion.

The Veteran was also provided with a hearing related to her present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claims.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran contends that she currently suffers from chronic fatigue syndrome, muscle pain, and joint pain that are due to an undiagnosed illness related to her service in the Persian Gulf.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Veteran's military records document that she served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) .

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the service treatment records reflects that in January 1997, the Veteran reported fatigue that was assessed to possibly be due to sleep apnea.  In February 2003, she also reported fatigue.  In March 2005, she was treated for anemia.  In January 2008, the Veteran reported fatigue due to lack of sleep, and her fatigue was also thought to be related to her sinusitis and headaches.  The records do not demonstrate complaints or treatment for chronic or undiagnosed muscle or joint pain.

Post-service treatment records do not reflect a diagnosis of chronic fatigue syndrome, or a muscle or joint disorder.  Significantly, the records also do not reflect ongoing complaints of chronic fatigue, muscle pain, or joint pain.  

On May 2010 VA examination, the Veteran reported that while stationed in the Persian Gulf, she was exposed to burning oil well smoke and sandy conditions, and also took pyridostigmine bromide tablets.  It was noted that there were no new diagnoses made since discharge from the military.  Following physical examination of the Veteran, the examiner diagnosed the Veteran with iron deficiency anemia by history, gastroesophageal reflux disease, seasonal allergies, and asthma.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome because there was no objective evidence for debilitating fatigue severe enough to reduce or impair average daily activity below 50 percent of the pre-illness level.  There were also no other indication for chronic fatigue syndrome, such as acute onset, low grade fever, nonexudative pharyngitis, or palpable lymph nodes.  The Veteran did not meet the necessary 6 out of 10 symptom criteria for a diagnosis of chronic fatigue syndrome.  It was noted that she did report having headaches, fatigue lasting more than 24 hours after exercise, and migratory joint pain in the hips, toes, hands, and wrists.  However, these symptoms did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner also concluded the Veteran's musculoskeletal system was negative for any abnormality in function, outside from the symptoms noted in the examination.

At her May 2014 hearing before the Board, the Veteran reported that she would fluctuate between feeling so tired that she could sleep all day to having a few months of "energy bursts."  She stated that she had pain in her hands and feet and had recently undergone laboratory evaluation that year to determine the cause.  She submitted medical records dated in 2014 that were negative for complaints of joint or muscle pain, and were negative for any diagnosis related to her joints or muscles, or for chronic fatigue syndrome. The records did show laboratory testing, but not related to joint and muscle symptoms or complaints.

In this case, the Board finds that the preponderance of the evidence is against a claim for service connection for chronic fatigue syndrome because there is no evidence that the Veteran suffers from that disorder, confirmed by the 2010 VA examiner.  In that regard, the Board notes that in the absence of proof of a present disability, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. at 225.  The same is true for the claim of chronic fatigue on a direct basis.  There is no current diagnosis of a disorder with symptoms of fatigue, nor is there a diagnosis of chronic fatigue syndrome.  Furthermore, there is no indication that the Veteran suffers from an undiagnosed illness with symptoms of fatigue in the post-service treatment records or on VA examination.  Thus, the Board finds that the competent and probative medical evidence is against a claim for chronic fatigue, either on a direct basis or as due to an undiagnosed illness.

Furthermore, with regard to the Veteran's claim for service connection for joint and muscle pain, unless there is compensable limitation of function or a diagnosed disability related to these symptoms, service connection is not warranted.  The 2010 VA examiner found no objective findings of joint or muscle abnormalities.  In other words, although the Veteran does exhibit subjective pain in her hands and feet, and perhaps in other joints as well, there is no current diagnosis or indication of abnormality, as stated on VA examination and as noted in the record.  Because there is no objective evidence of any abnormality of the joints or muscles, including any laboratory, physical, or radiological evidence, it must be concluded that not only is there no current disability, but there is also no medically unexplained chronic multisymptom diagnosis not attributed to a known clinical diagnosis.  The 2010 VA examiner found no unaccounted-for symptoms of joint or muscle pain.  The post-service treatment records do not reflect complaints of joint and muscle pain, or treatment for such.  Thus, there is simply no objective evidence at this time of a disability that has manifested to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5000-5297 (2013). 
Accordingly, the Board finds that the Veteran's reported symptoms of chronic fatigue syndrome and multiple joint and muscle pain do not meet the criteria to be considered chronic multi-symptom illnesses.  She also does not currently have any qualifying chronic disability.  Moreover, none of the contended symptoms have been shown to be directly related to her service.  While the Veteran showed evidence of fatigue in service, these were isolated incidents that were also attributed to lack of sleep, or her anemia, sinusitis, or headaches.  As stated earlier, there is no post-service diagnosis of a disorder with symptoms of fatigue, nor does the Veteran meet the criteria for a diagnosis of chronic fatigue syndrome.  Significantly, the Veteran has only offered conclusory statements with regard to experiencing chronic fatigue, muscle and joint pain.  The private and VA treatment records do not show complaints or treatment for these described symptoms.  Thus, the Board finds little probative value to the Veteran's contentions in light of the competent medical evidence, including the VA examination opinion finding that she does not suffer from these disorders as due to an undiagnosed illness. 

The Veteran has contended on his own behalf that she suffers from chronic fatigue syndrome and joint and muscle pain related to her military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe her symptoms of fatigue and muscle and joint pain, the Board accords her statements regarding the etiology of such disorders less probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between the onset of these symptoms and her service.  By contrast, the VA examiner found no indication of chronic fatigue syndrome, or joint or muscle disabilities, or indication of a chronic disorder as due to an undiagnosed illness, as described in detail above.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, and muscle and joint pain as due to undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim of entitlement to an increased rating for scarring alopecia is dismissed.

The claim of entitlement to an increased rating for rhinitis and sinusitis is dismissed.

The claim of entitlement to an increased rating for scoliosis is dismissed.

Service connection for a chronic disability manifested by muscle pain is denied.

Service connection for a chronic disability manifested by joint pain is denied.

Service connection for chronic fatigue syndrome is denied.

REMAND

Additional development is necessary prior to disposition of the claims for increased ratings for esophageal stricture, nausea, non-ulcer dyspepsia, gastroesophageal reflux disease (GERD), constipation, and a hiatal hernia, headaches, and asthma.

Specifically, the Veteran has not been afforded any VA examination to determine the severity of these disabilities.  While there are VA and private medical records for review which demonstrate symptoms of these disabilities, specific elements under the rating criteria have not been addressed.  For example, with regard to the Veteran's asthma, the record does not contain the necessary pulmonary function testing to determine an accurate rating.  Also not of record are medical findings as to the whether the Veterans suffers from prostrating headaches, or the severity of the Veteran's esophageal stricture in terms of passage of food and liquids.  Accordingly, VA examination and opinions are necessary prior to further disposition of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of her asthma.  The examiner should review the claims file and should note that review.  Any opinion provided should be supported by a full rationale.  The examiner should complete pulmonary function testing.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity of her headaches.  The examiner should review the claims file and should note that review.  Any opinion provided should be supported by a full rationale.   The examiner should specify whether the Veteran experiences characteristic prostrating headaches, and if so, the number of such attacks per month.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity of her esophageal stricture, nausea, non-ulcer dyspepsia, gastroesophageal reflux disease (GERD), constipation, and a hiatal hernia.
The examiner should review the claims file and should note that review.  Any opinion provided should be supported by a full rationale.   The examiner should specify whether the Veteran experiences moderate or severe stricture of the esophagus, and whether liquids are permitted only.  The examiner should specify whether the Veteran's disability results in epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.

4.  Then, readjudicate the claims for increased rating.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


